DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I and Species B, drawn to claims 15-21, in the reply filed on 07/14/2021 is acknowledged.  The traversal is on the ground(s) that the prior art does not disclose that the special technical features of the independent claims.  This is not found persuasive because as disclosed by the prior art does disclose the entirety of claim 15.
The requirement is still deemed proper and is therefore made FINAL.
Claims 22-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, Species A, C and D, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/14/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-19 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Adriani (US 2007/0295388 A1).
	Regarding claim 15, Adriani discloses a flexible laminate ([0008]) of photovoltaic cells (See Fig. 14) comprising: a layer of photovoltaic cells (10) connected to one another ([0063], lead extend and interconnect in Fig. 14) ; 
a frontal layer (324) and a rear layer encapsulating (350) the layer of photovoltaic cells (10), the frontal layer and the rear layer sandwiching the layer of photovoltaic cells; and 
at least one transparent layer of polymer-based varnish (322 [0134]) deposited on one of the frontal layer (324) and/or the rear layer, the at least one transparent layer being disposed on an outside of the flexible laminate and being configured to ensure a protection of the flexible laminate ([0135]).
Regarding claim 16, Adriani discloses all of the claim limitations as set forth above.
In addition, Adriani discloses wherein the at least one transparent layer consists of a polymer-based varnish chosen from among varnishes of polyurethane type, varnishes of acrylic type, varnishes of polyester type, varnishes of silicone type, or varnishes of epoxy type ([0136]).
Regarding claim 17, Adriani discloses all of the claim limitations as set forth above.
In addition, Adriani discloses wherein the polymer-based varnish comprises at least one additive that absorbs or reflects ultraviolet radiation (blocking ability would include either reflection or absorption).
Regarding claim 18, Adriani discloses all of the claim limitations as set forth above.
In addition, Adriani discloses that the polymer can comprise silica particles ([0136], silica particles have self-extinguishing properties with further evidence provided by Ploechinger (US 2011/0307976 A1) [0015]).
Regarding claim 19, Adriani discloses all of the claim limitations as set forth above.
In addition, Adriani discloses that the polymer can comprise silica particles ([0136], silica particles have light diffusion properties with further evidence provided by Yamaguchi (US 2009/0186433 A1), [0070]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adriani (US 2007/0295388 A1).
Regarding claim 21, Adriani discloses all of the claim limitations as set forth above.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the weatherable silicone film (322) of Adriani by including glass beads because it is an appropriate material to add to a weatherable film for a solar module.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adriani (US 2007/0295388 A1) as applied to claims 15-19 above and in further view of Tsai (US 2011/0297226 A1).
Regarding claim 20, Adriani discloses all of the claim limitations as set forth above.
Adriani does discloses that wavelength conversion materials can be applied to the front of the solar module but does not disclose that the silicone (polysiloxane) layer (322 [0136]) contains any.
Tsai discloses that a polysiloxane layer can comprise phosphor particles which convert wavelength from one range to another range ([0021]) because it helps to enhance conversion efficiency by generating wavelengths suitable for solar cell absorption ([0024]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the weatherable silicone film of Adriani by including phosphors as disclosed  by Tsai because it helps to enhance conversion efficiency by generating wavelengths suitable for solar cell absorption.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180.  The examiner can normally be reached on Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DEVINA PILLAY/           Primary Examiner, Art Unit 1726